Proceeding pursuant to CPLR article 78 to prohibit the respondents from taking any further acts or proceedings in or in connection with an order of the County Court, Nassau County (Belfi, J.), dated December 4, 1998, which permitted the People of the State of New York to photograph the petitioner’s genitalia.
Adjudged that the petition is denied, without costs or disbursements, and the proceeding is dismissed.
Prohibition does not lie to challenge an order issued pursuant to CPL 240.40 (see, Matter of Anonymous, 76 NY2d 766; see also, Matter of Ford v Vaughan, 196 AD2d 869; Matter of Dunnigan v Weissman, 181 AD2d 731; Matter of Vann v Fried-lander, 170 AD2d 782). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.